Citation Nr: 1643893	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  12-22 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for status post lumbar injury with spondylosis and hyperlordosis, prior to September 16, 2015. 

2. Entitlement to a disability rating in excess of 40 percent for status post lumbar injury with spondylosis and hyperlordosis, from September 16, 2015 forward. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to April 1997. 

This matter is before the Board of Veteran's Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Board remanded the issues on appeal for additional development most recently in July 2015. The requested examination having been provided, the directives have been substantially complied with and the matter again is before the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in April 2015. A transcript of the hearing is associated with the claims files.

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU and special monthly compensation (SMC). See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, 22 Vet. App. 447 see also, Akles v. Derwinski, 1 Vet. App. 118 (1991). The Veteran has not alleged that he is unable to maintain employment as a result of his service-connected disabilities. Therefore, the Board finds the issue of entitlement to TDIU has not been raised. 

Regarding SMC, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more, even when considering TDIU and temporary total ratings. 38 U.S.C.A. § 1114(s); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350(i), 4.29, 4.30.There is no lay or medical evidence the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of use of a limb or deafness. 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). The Board notes the Veteran is already receiving SMC as a result of his left eye central serous chorioretinopathy under 38 U.S.C. § 1114(k) and 38 C.F.R. § 3.350(a) on account of loss of use of one eye having only light perception from January 10, 2011 forward.  As such, the Board will not infer the issue of entitlement to SMC. 

The RO granted an additional increased rating of 40 percent for the Veteran's low back disability in a March 2016 rating decision, effective September 16, 2015. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. For the period prior to April 30, 2015, the Veteran's status post lumbar injury with spondylosis and hyperlordosis was manifested by complaints of pain on motion and tenderness of the lumbar spine, with limitation of forward flexion of the thoracolumbar spine to greater than 30 degrees but not greater than 60 degrees, there was not combined range of motion of the thoracolumbar spine to less than 120 degrees, or favorable ankylosis of the entire thoracolumbar spine, neurological impairment outside, and/or incapacitating episodes as defined by VA have not been shown.

2. In testimony dated April 30, 2015 the Veteran reported his status post lumbar injury with spondylosis and hyperlordosis was manifested by complaints of pain on motion, including sitting and standing with functional loss more nearly approximately forward flexion restricted to 30 degrees. 

3. For the period from April 30, 2015 forward, the Veteran's status post lumbar injury with spondylosis and hyperlordosis was manifested by complaints of pain on motion, including sitting and standing with functional loss more nearly approximating forward flexion limited to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, there was not neurological impairment outside, and/or incapacitating episodes as defined by VA.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent prior to April 30, 2015 for status post lumbar injury with spondylosis and hyperlordosis, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

2. Effective April 30, 2015, the status post lumbar injury with spondylosis and hyperlordosis, was 40 percent disabling. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

3. The criteria for a rating in excess of 40 percent from April 30, 2015 forward, for status post lumbar injury with spondylosis and hyperlordosis, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In February 2013 prior to the April 2013 rating decision, the RO notified the Veteran of the evidence needed to substantiate the claim for an increased rating for his low back disability. This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

During the hearing, the VLJ clarified the issue, determined that there were potential outstanding records, and explained an increased rating claim. The Veteran demonstrated through his testimony that she had actual knowledge concerning what is required to substantiate his claims.  The actions of the VLJ supplement VCAA and comply with 38 C.F.R. § 3.103.

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service treatment records (STRs) with the claims file. In addition, the RO associated the Veteran's VA, identified private and Department of Defense (DoD) treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in February 2013 and September 2015. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, and conducted thorough medical examinations of the Veteran. Based on the foregoing, the Board finds the examination reports and opinions to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's increased rating claim. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Compliance with Prior Remands

Previously, the case was remanded in December 2014, for the Veteran to be afforded a video conference hearing, which was held in April 2015. See December 2014 Board remand. The case was again remanded in July 2015, to obtain additional treatment records and provide the Veteran with a VA examination in order to determine the current severity of his service-connected low back disability. Correspondence was sent to the Veteran in September 2015 requesting the Veteran identify and authorize for release any outstanding primary care or treatment records relating to his low back disability. See September 10, 2015 VA correspondence. Additional treatment records have not been identified or provided by the Veteran. The Veteran was provided a VA examination in September 2015, addressing the current severity of his service-connected low back disability. The Board finds that there has been substantial compliance with prior remands. 



III. Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged. Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). Here, the initial rating claim for a low back disability has materially changed and will be addressed as noted above as staged ratings.  

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2013). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria. DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

IV.  Analysis

The Veteran contends he is entitled to a rating in excess of 20 percent for his service-connected post lumbar injury with spondylosis and hyperlordosis prior to September 16, 2015, and a rating in excess of 40 percent from September 16, 2015 forward. The Board will address ratings for the period prior to April 30, 2015 first, as herein the Veteran is granted a 40 percent rating from this date forward, followed by the ratings for the period from April 30, 2015 forward, applying all pertinent Diagnostic Codes.

A. Prior to April 30, 2015

Prior to September 16, 2015, the Veteran's low back disability was rated at 20 percent under 38 C.F.R. § 4.71a Diagnostic Code 5237, lumbosacral or cervical strain.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.

Note 1 to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note 2 states that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.

A 10 percent disability rating is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months, with higher evaluations for incapacitating episodes of increased duration.

Note 1 states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note 2 indicates that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, the rater is to evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

Based on the evidence of record, the Board finds that the preponderance of the evidence is against a finding that an increased rating in excess of 20 percent for the Veteran's low back disability for the period prior to April 30, 2015 is warranted. At different times during the period on appeal, the Veteran had stated prior to April 30, 2015 his low back disability was manifested by pain, pain on motion and localized tenderness. The Veteran is competent to testify to such lay observable symptomatology, and there is no evidence that these statements are not credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, these statements are entitled to probative value as to the severity of his low back disability during this period on appeal.

During this period the Veteran was provided with a VA examination in February 2013. The Veteran reported a worsening of his low back disability with increased pain, pain with prolonged sitting and standing, tenderness, and he reported regularly taking pain medication. See February 2013 VA examination. The examination revealed no evidence of radiating pain on movement. Muscle spasms and guarding were absent. Muscle strength testing was normal. A straight leg raise test was negative bilaterally. There was no ankylosis of the lumbar spine. Flexion was to 65 degrees, extension was to 15 degrees, and right and left lateral flexion and rotation were each 20 degrees. There was pain at the endpoint of range of motion on flexion, extension, and right and left lateral flexion. After repetitive use, pain had a major functional impact, but there was no additional limitation in degrees. 

X-ray of the thoracic spine showed a slightly exaggerated lordotic curve, with no loss of height of vertebral bodies and hyperlordosis, and minimal spondylosis, L2 to L5. There were no signs of intervertebral disc syndrome with chronic and permanent nerve root impingement. Neurological examination of the lower extremities revealed that motor and sensory function were within normal limitations, as was a reflex examination. 

There is no evidence that the VA examiner was not competent or credible, and as the examination report was based on accurate facts and an objective examination of the Veteran, it is entitled to significant probative weight in determining the severity of the Veteran's low back disability during the course of the appeal. Nieves-Rodriguez, 22 Vet. App. 295.

VA treatment records and Department of Defense (DoD) treatment records have been associated with the claims file during this period. In a November 2012 emergency room visit the Veteran reported chronic low back pain which had increased in severity due to recent yard work. See November 11, 2012 DoD Emergency Room Nursing Note. A January 2013 treatment record noted ongoing low back pain reported 6/10. See January 11, 2013 DoD treatment record. The Veteran reported his pain was worse with increased activity including exercise. Examination was negative for radicular pain, muscle spasms, leg weakness, limping or tingling of the legs and feet. A reflex and straight leg test were also normal. Id. In February 2013, the Veteran reported ongoing low back pain 6/10, with bending, lifting, kneeling and prolonged sitting. The examination was negative for weakness and bowel/bladder problems. It was noted that changing positions, heat and ice helped relieve the Veteran's low back pain. See February 4, 2013 DoD treatment note. A treatment record from March 2013 noted the Veteran continued to report low back pain, with pain 3/10. See DoD March 8, 2013 treatment record. The Veteran reported no radicular symptoms, increased back pain with prolonged sitting and standing, lifting and yardwork. Forward flexion was limited to 60 degrees with increased pain. Reflexes were normal. Id. 

Further, DoD treatment records noted emergency room visits for low back pain in December 2013, May 2014, July 2014, October 2014, December 2014 and March 2015. It was recommended the Veteran rest, apply ice as needed and follow-up with his primary care physician. See July 24, 2014 Emergency Room Treatment Note. 

Based on the lay and medical evidence of record, the Board finds that the Veteran's low back disability does not more nearly approximate the level of severity contemplated by a 40 percent rating, as at no point during the period on appeal has the evidence show a 40 percent rating is warranted. The Board notes the Veteran's contentions regarding his increased pain which is exacerbated by sitting, standing and lifting. The Veteran is competent to testify to such lay observable symptomatology. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, such lay evidence, even when accepted as accurate, does not establish a level of disability contemplated by a higher evaluation. DoD treatment records noted forward flexion of the thoracolumbar spine to 60 degrees, with increased pain. See March 8, 2013 treatment note.  The February 2013 VA examination noted forward flexion to 65 degrees. In considering, which disability evaluation shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Based on the evidence of record a 20 percent rating is warranted. 

In order to warrant a higher 40 percent rating, there must be forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. In this case, however, limitation of flexion had not been shown to be less than 60 degrees, nor was there ankylosis of the entire thoracolumbar spine. 38 C.F.R. § 4.7. 

In addition, as noted above, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination. See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59. Here, the examiner specifically found that repetition on the range of motion three times did not cause any additional limitation in degrees. Consequently, a higher rating is not warranted on this basis.

Further, separate ratings for associated objective neurologic abnormalities or chronic neurologic manifestations are not warranted because neurologic findings and symptoms warranting separate ratings have not been demonstrated. In this case, the Veteran has not complained of pain or other symptoms radiating to the lower extremities, and neurologic examinations have yielded normal neurologic findings. In the absence of any quantifiable neurologic impairment, there is no basis to rate a condition. Accordingly, a separate evaluation for neurologic manifestations is not warranted.

The Board has considered other appropriate diagnostic codes, particularly Diagnostic Code 5243 intervertebral disc syndrome. However, there is no evidence of incapacitating episodes as contemplated by the regulation, and neither the lay or medical evidence suggests that there has been physician prescribed bed rest. In light of the lack of evidence demonstrating any episodes requiring bed rest prescribed by a physician and treatment by a physician for intervertebral disc syndrome, and indeed, in light of the lack any assertion on the part of the Veteran that the criteria for incapacitating episodes have been met, the Board finds that a higher rating under the formula for rating intervertebral disc syndrome based on incapacitating episodes is not warranted.

B. From April 30, 2015

Testimony during the April 30, 2015 hearing was to the effect that forward flexion was not possible beyond 30 degrees. See April 2015 hearing transcript. The subsequent examination in September 2015 confirmed such functional restrictions and a 40 percent evaluation is warranted effective the date entitlement is shown; April 30, 2015. See 38 U.S.C.A. § 5110. 

Here, the Board agrees a staged rating is warranted. However, the testimony/argument was competent, credible and confirmed by the September 2015 examination. An evaluation in excess of 20 percent prior to April 30, 2015, is not warranted since there is no evidence of a specific date demonstrating a change in the Veteran's low back disability. 

C. Evaluation in Excess of 40 Percent

Next, turning to the rating assigned to the low back disability from April 30, 2015 forward, as granted herein, the Veteran's low back disability has been assigned a 40 percent rating under 38 C.F.R. § Diagnostic Code 5237, lumbosacral or cervical strain under the General Rating Formula for Diseases and Injuries of the Spine. The Board finds that based on the evidence of record, the preponderance of the evidence is against finding that a rating in excess of 40 percent for the Veteran's low back disability from April 30, 2015 is warranted.

At different times during the period on appeal, the Veteran has stated that his back disability was manifested by pain, increased pain on motion and localized tenderness. The Veteran is competent to testify to such lay observable symptomatology, and there is no evidence that these statements are not credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, these statements are entitled to probative value as to the severity of his low back disability during this period on appeal.

During this period the Veteran presented testimony and was provided with a VA examination in September 2015. The Veteran reported recent increased back pain with frequent flare-ups resulting in decreased mobility. See September 2015 VA examination. Muscle strength testing was normal. A straight leg raise test was negative bilaterally. There was no ankylosis of the spine. The examination revealed flexion was to 30 degrees, extension was to 10 degrees, right lateral flexion was to 20 degrees, left lateral flexion was to 15 degrees and right and left lateral rotation were each 20 degrees. There was pain on examination that causes functional loss. After repetitive use, tenderness was noted, but the examiner found no additional limitation in degrees.  Muscle spasms resulting in abnormal gait were present, and localized tenderness resulting in abnormal gait or abnormal spine contour was also present. The examiner noted less movement than normal due to ankylosis, and interference with sitting and standing.  Flare-ups were reported causing stiffness, pain and decreased mobility. The Veteran reported functional loss including difficultly with standing and sitting and the examiner noted that the Veteran's low back disability impacts his work as a customs officer, as he must constantly get up because sitting at a desk aggravates his back and results in increased pain. 

A neurological examination of the lower extremities revealed that motor and sensory function were within normal limitations, as was a reflex examination. The examiner noted the Veteran did not have intervertebral disc syndrome. The examiner reported a review of the Veteran's treatment records including his emergency room visits and noted it is less likely than not that the Veteran has intervertebral disc syndrome. X-rays were negative for spinal stenosis, and ER visits noted the Veteran was prescribed medication, told to rest and apply ice. There is no indication he was in bed with incapacitation. Id.  

There is no evidence that the VA examiner was not competent or credible, and as the examination report was based on accurate facts and objective examinations of the Veteran, it is entitled to significant probative weight in determining the severity of the Veteran's low back disability during the course of the appeal. Nieves-Rodriguez, 22 Vet. App. 295.

Based on the lay and medical evidence of record, the Board finds that a rating in excess of 40 percent for a low back disability is not warranted. At no point during the period on appeal has the evidence shown a 50 percent rating is warranted. During this period the Veteran has stated that his low back disability has been manifested by pain, increased pain on motion and localized tenderness. The Veteran is competent to testify to such lay observable symptomatology. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, such lay evidence, even when accepted as accurate, does not establish a level of disability contemplated by a higher evaluation. The VA examiner in September 2015 noted forward flexion of the thoracolumbar spine to 30 degrees and no ankylosis. There is no evidence of unfavorable ankylosis of the entire thoracolumbar spine, warranting a higher 50 percent rating. Based on the evidence of record a 40 percent rating is warranted for this period. 

In addition, as noted above, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination. See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59. Here, the examiner specifically found that repetition on the range of motion three times did not cause any additional limitation in degree. Consequently, a higher rating is not warranted on this basis.

Further, separate ratings for associated objective neurologic abnormalities or chronic neurologic manifestations are not warranted because neurologic findings and symptoms warranting separate ratings have not been demonstrated. In this case, the Veteran has not complained of pain or other symptoms radiating to the lower extremities, and neurologic examinations have yielded normal neurologic findings. In the absence of any quantifiable neurologic impairment, there is no basis to rate a condition. Accordingly, a separate evaluation for neurologic manifestations is not warranted.

The Board has considered other appropriate diagnostic codes, particularly Diagnostic Code 5243 intervertebral disc syndrome. However, there is no evidence of incapacitating episodes as contemplated by the regulation, and neither the lay or medical evidence suggests that there has been physician prescribed bed rest. In light of the lack of evidence demonstrating any episodes requiring bed rest prescribed by a physician and treatment by a physician for intervertebral disc syndrome, and indeed, in light of the lack of any assertion on the part of the Veteran that the criteria for incapacitating episodes have been met, the Board finds that a higher rating under the formula for rating intervertebral disc syndrome based on incapacitating episodes is not warranted.

In weighing the evidence of record, the Board finds that the preponderance of the evidence is against a finding that a rating in excess of 40 percent for the period from September 16, 2015 forward is warranted. 

No additional higher or alternative ratings under different Diagnostic Codes for the low back can be applied during this period, as none of the remaining Diagnostic Codes covering disabilities could result in a rating in excess of 40 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5237.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against increased ratings in excess of 20 percent prior to September 16, 2015 for the Veteran's service-connected low back disability. Further, the preponderance of the evidence is also against an increased rating in excess of 40 percent from September 16, 2015 forward under Diagnostic Code 5237, for the Veteran. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

V. Extraschedular Consideration

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111   (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.  

The first Thun element is not satisfied here. The Veteran's low back disability is manifested by pain, increased pain on motion, localized tenderness, trouble lifting, sitting and standing. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the rating schedule for musculoskeletal disabilities. See 38 C.F.R. § 4.71a, Diagnostic Code 5237. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37. 

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describes the Veteran's disability picture. While some of the Veteran's symptoms are not directly contemplated by the rating criteria, such as pain and limitations on standing and sitting, they are inherently contemplated by the criteria. The Veteran's limitations on sitting and standing are largely attributed to his status post lumbar injury with spondylosis and hyperlordosis, the effect of which is directly taken into account in assigning the Veteran's disability ratings based on limitation of motion. 38 C.F.R. §§ 4.45, 4.59, 4.71a, Diagnostic Code 5237. In short, there is nothing exceptional or unusual about the Veteran's low back disability because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration is not warranted.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service-connected for status post lumbar injury with spondylosis and hyperlordosis with strain rated at 40 percent, left eye chorioretinopathy rated at 30 percent, chronic bronchitis rated noncompensable, hypertension rated noncompensable, and residuals of bowel obstruction with laparotomy, appendectomy and partial omenectomy rated noncompensable. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.


ORDER

Entitlement to a rating in excess of 20 percent prior to April 30, 2015 for status post lumbar injury with spondylosis and hyperlordosis, is denied.

Entitlement to 40 percent rating for status post lumbar injury with spondylosis and hyperlordosis, effective April 30, 2015, is granted. 

Entitlement to a rating in excess of 40 percent from April 30, 2015 forward, for status post lumbar injury with spondylosis and hyperlordosis, is denied. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


